Exhibit 99.1 CHC Helicopter Corporation 4740 Agar Drive Richmond, BC Canada V7B 1A3 T604.276.7500 F604.232.8359 www.chc.co VIA SEDAR June 29, 2007 Alberta Securities Commission British Columbia Securities Commission The Manitoba Securities Commission Office of the Administrator, New Brunswick Securities Commission of Newfoundland Nova Scotia Securities Commission Ontario Securities Commission Registrar of Securities, Prince Edward Island Commission des valeurs mobilières du QuébecSaskatchewan Securities Commission The Toronto Stock Exchange Dear Sirs / Mesdames: Re:Annual General Meeting of Shareholders CHC Helicopter Corporation ("the "Corporation") On behalf of the Corporation, we hereby file this letter advising you of the following dates in connection with the Annual Meeting of Shareholders (the "Meeting") of CHC Helicopter Corporation: Date Fixed for the Meeting: September 12, 2007 Record Date for Notice: August 1, 2007 Record Date for Voting, if any: August 1, 2007 Beneficial Ownership Determination Date: August 1, 2007 Securities Entitled to Notice of the Meeting: Class A Subordinate Voting Shares Class B Multiple Voting Shares Ordinary Shares Securities Entitled to Vote at the Meeting: Class A Subordinate Voting Shares Class B Multiple Voting Shares Ordinary Shares Type of Business Conducted at the Meeting: RoutineandSpecial, namelyamending the Articles to change the province in which the Corporation's registered office is situated. Yours truly Martin Lockyer Vice President, Legal Services & Corporate Secretary
